—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 6, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a production worker in a glass factory until she resigned to return to her home in Pennsylvania with her husband who had recently retired from employment with the same employer. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board *799that claimant’s decision to leave her employment, while understandable, constituted personal and noncompelling reasons for purposes of eligibility for benefits (see, Matter of Dampman [Sweeney], 246 AD2d 940; Matter of Gawerecki [Sweeney], 243 AD2d 809; Matter of Conti [Hudacs], 186 AD2d 303). Claimant’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Crew III, Peters, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.